                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


KELLY B. VANCIL,                                     )
                                                     )
           Plaintiff,                                )
                                                     )
      v.                                             )       Case No. 4:18-CV-55 NAB
                                                     )
ANDREW M. SAUL,                                      )
Commissioner of Social Security,                     )
                                                     )
           Defendant.                                )


                                   MEMORANDUM AND ORDER

       This matter is before the court on Plaintiff’s Petition to Award Attorney Fees Pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [Doc. 27.] Plaintiff requests

attorney’s fees in the amount of $4,333.55, at the rate of $191.75 per hour for 22.60 hours of

work between 2017 and 2019. Defendant Andrew M. Saul, Commissioner of Social Security,

does not object to Plaintiff’s request for attorney’s fees, nor the amount requested. [Doc. 28.]

Based on the following, the Court will award Plaintiff attorney’s fees in the amount of

$4,333.55.

I.     Factual and Procedural Background

       Plaintiff Kelly Vancil filed this action, pursuant to 42 U.S.C. § 405(g) for judicial review

of the final decision of Defendant denying Plaintiff’s application for disability insurance benefits

under the Social Security Act.       [Doc. 1.]    On September 30, 2019, the Court issued a

Memorandum and Order and Judgment in favor of Plaintiff pursuant to sentence four of 42

U.S.C. § 405(g). [Docs. 25, 26.] Plaintiff filed a request for attorney’s fees under the EAJA on
November 23, 2019. [Doc. 27.] Defendant filed a response on December 9, 2019. [Doc. 28.]

Plaintiff filed a Reply Brief on December 9, 2019. [Doc. 29.]

II.    Standard of Review

       “A court shall award to a prevailing party. . . fees and other expenses . . . incurred by that

party in any civil action (other than cases sounding in tort), including proceedings for judicial

review of agency action, brought by or against the United States in any court having jurisdiction

of that action, unless the court finds that the position of the United States was substantially

justified or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A).

       A party seeking an award of fees and other expenses must (1) submit to the court an

application for fees and other expenses which shows that the party is a prevailing party and

eligible to receive an award; (2) provide the amount sought, including an itemized statement

from any attorney or expert witness representing or appearing on behalf of the party stating the

actual time expended and the rate at which fees and other expenses were computed; (3) allege

that the position of the United States was not substantially justified; and (4) make the application

within thirty days of final judgment of the action. 28 U.S.C. § 2412(d)(1)(B). The determination

of whether the position of the United States was substantially justified shall be determined on the

basis of the record made in the action for which the fees are sought. Id. “In sentence four

[remand] cases, the filing period begins after the final judgment (“affirming, modifying, or

reversing”) is entered by the Court and the appeal period has run so that the judgment is no

longer appealable.”    Melkonyan v. Sullivan, 501 U.S. 89, 102 (1991) (citing 28 U.S.C.

§ 2412(d)(2)(G) (“Final judgment" means a judgment that is final and not appealable.”)).

       “It is well-settled that in order to be a prevailing party for EAJA purposes, plaintiff must

have received some, but not necessarily all, of the benefits originally sought in his action.”



                                                 2
Stanfield v. Apfel, 985 F.Supp. 927, 929 (E.D. Mo. 1997) (citing Swedberg v. Bowen, 804 F.2d

432, 434 (8th Cir.1986)). Obtaining a sentence four judgment reversing the Secretary’s denial of

benefits is sufficient to confer prevailing party status. Shalala v. Schaefer, 509 U.S. 292, 302

(1993).

III.      Discussion

          In this action, the Court finds that Plaintiff has demonstrated that an award of attorney’s

fees under the EAJA is appropriate in this matter. First, Plaintiff is a prevailing party in this

action, because she has obtained a reversal of the Commissioner’s denial of her application for

benefits. [Doc. 26.]

          Second, Plaintiff’s application for attorney’s fees is reasonable.       Plaintiff requests

attorney’s fees in the amount of $4,333.55 at the rate of $191.75 per hour for 22.60 hours of

work between 2017 and 2019. Plaintiff includes an itemized statement from her attorney stating

the actual time expended and the rate at which the attorney’s fees were computed. Therefore, the

Court will award Plaintiff attorney’s fees for a total of 22.60 hours of work.

          The EAJA sets a statutory limit on the amount of fees awarded to counsel at $125.00 per

hour, “unless the court determines that an increase in the cost of living or a special factor, such as

the limited availability of qualified attorneys for the proceedings involved, justifies a higher fee.”

28 U.S.C. § 2412(d)(2)(A)(ii). “In determining a reasonable attorney’s fee, the court will in each

case consider the following factors: time and labor required; the difficulty of questions involved;

the skill required to handle the problems presented; the attorney’s experience, ability, and

reputation; the benefits resulting to the client from the services; the customary fee for similar

services; the contingency or certainty of compensation; the results obtained; and the amount

involved.” Richardson-Ward v. Astrue, 2009 WL1616701, No. 4:07-CV-1301 JCH at *1 (E.D.



                                                   3
Mo. June 9, 2009). “The decision to increase the hourly rate is at the discretion of the district

court.” Id. at *2. “Where, as here, an EAJA petitioner presents uncontested proof of an increase

in the cost of living sufficient to justify hourly attorney’s fees of more than [$125.00] per hour,

enhanced fees should be awarded.” Johnson v. Sullivan, 919 F.2d 503, 505 (8th Cir. 1990).

        Plaintiff’s counsel cited evidence from the U.S. Department of Labor, explaining the

change in the cost of living from 1996 when the $125.00 hourly limitation became effective and

the period of time between 2017 and 2019. Defendant does not contest the hourly rate, the total

fee request, nor the number of hours itemized in the invoice. Upon consideration of these facts,

the Court finds that the hourly rate, number of hours expended, and a total fee award of

$4,333.55 is reasonable. As alleged by Plaintiff, the Court finds that the Defendant’s position

was not substantially justified. Plaintiff’s application for fees was timely filed. Therefore, the

Court will award Plaintiff $4,333.55 in attorney’s fees at the rate of $191.75 per hour for 22.60

hours of work between 2017 and 2019.

        Plaintiff has submitted an affidavit assigning any award she may receive under the EAJA

to her counsel of record. The EAJA requires that the attorney’s fee award be awarded to the

prevailing party, in this case the Plaintiff, not the Plaintiff’s attorney. Astrue v. Ratcliff, 560 U.S.

586, 591 (2010) (the term “prevailing party” in fee statutes is a “term of art” that refers to the

prevailing litigant (citing 42 U.S.C. § 2412(d)(1)(A)). Awards of attorney fees to the prevailing

party under the EAJA are “subject to a [g]overnment offset to satisfy a pre-existing debt that the

litigant owes the United States.” Ratcliff, 560 U.S. at 589. Any award for attorney’s fees must

be subject to any government offset, even if the Plaintiff has assigned her right to the award to

her attorney. Therefore, the Court will direct the Commissioner to make Plaintiff’s attorney’s




                                                   4
fee award payable to Plaintiff as directed below, subject to any pre-existing debt Plaintiff owes to

the United States.

IV.      Conclusion

         Based on the foregoing, the Court will award Plaintiff attorney’s fees in the amount of

$4,333.55.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiff’s Petition to Award Attorney Fees Pursuant to

the Equal Access to Justice Act is GRANTED. [Doc. 27.]

         IT IS FURTHER ORDERED that the Social Security Administration shall remit to

Plaintiff, attorney’s fees in the amount of $4,333.55, subject to any pre-existing debt that the

Plaintiff owes the United States and the check should be mailed to Plaintiff’s counsel Traci

Severs at 55 Grasso Plaza, Suite 6964, St. Louis, Missouri 63123.



      Dated this 26th day of December, 2019.



                                                /s/ Nannette A. Baker
                                               NANNETTE A. BAKER
                                               UNITED STATES MAGISTRATE JUDGE




                                                 5
